IN THE SUPREME COURT OF THE STATE OF IDAHO
                                Docket No. 48628

 STATE OF IDAHO,                                      )
                                                      )
      Plaintiff-Respondent,                           )     Boise, May 2021 Term
                                                      )
 v.                                                   )     Opinion Filed: October 19, 2021
                                                      )
 MARIO A. REYES,                                      )     Melanie Gagnepain, Clerk
                                                      )
      Defendant-Appellant.                            )

        Appeal from the District Court of the Third Judicial District, State of Idaho, Canyon
        County. George A. Southworth, District Judge.

        The judgment of the district court is vacated and the case is remanded for a new
        trial.

        Eric D. Frederickson, State Appellate Public Defender, Boise, for appellant, Mario
        A. Reyes. Andrea W. Reynolds argued.

        Lawrence G. Wasden, Idaho Attorney General, Boise, for respondent, State of
        Idaho. Andrew V. Wake argued.

                                     _____________________

STEGNER, Justice.
        Mario Reyes appeals a jury verdict convicting him of domestic battery, attempted
strangulation, and aggravated assault. Reyes appealed to the Idaho Court of Appeals, which
affirmed his convictions. Reyes petitioned for review by this Court, which we granted.
        On appeal, Reyes requests that his convictions be vacated. Reyes first argues that several
evidentiary issues, including the admission of irrelevant and prejudicial evidence, rendered his trial
unfair. Reyes next argues that the district court abused its discretion when it found that the victim
was unavailable to testify at trial under Idaho Rule of Evidence 804(a)(5) and allowed her
preliminary hearing testimony to be read into the record. Additionally, Reyes argues that the
prosecutor’s closing argument impermissibly implied that the victim did not testify because she
feared Reyes. Finally, Reyes argues that these errors, when taken together, deprived him of his
right to due process and a fair trial. For the reasons set forth below, we vacate Reyes’ convictions.




                                                  1
                            I.        FACTUAL AND PROCEDURAL BACKGROUND
        On July 16, 2017, two officers with the Caldwell Police Department were dispatched to
Reyes’ residence after receiving a 911 “hang up” call. When the first officer arrived, he observed
Reyes and another individual on the front porch of the residence. The officer ordered them to stop
moving. Reyes attempted to re-enter the residence, but the officer followed him and placed him in
handcuffs. An officer then placed Reyes in the back of a police vehicle, where another officer
interviewed him several minutes later. The second officer asked Reyes what had happened, to
which Reyes responded that he did not know. Reyes repeatedly denied harming his wife.
        Inside the residence, officers found Marina Reyes (Marina)1 lying on the floor with her
head resting on a blood-soaked pillow. When asked whether Reyes had hit her, Marina told officers
that she did not remember what had occurred. There were two witnesses present in the home:
Marina’s niece and her niece’s husband. Both witnesses told officers that Reyes and Marina had
been fighting, and that Reyes had beaten her. Officers then placed Reyes under arrest.
        Reyes was charged with domestic battery, attempted strangulation, aggravated battery, and
malicious injury to property. A preliminary hearing was held, at which both Marina and her niece
testified that Reyes had beaten her. Specifically, Marina testified that Reyes had hit her “all over,”
“choked her,” and had thrown a clothes iron at her. She also testified that as she was trying to leave
with her niece, Reyes pulled her to the ground by her hair and then kicked her in the nose. Reyes’
counsel cross-examined Marina. The testimony provided by Marina’s niece at the preliminary
hearing was consistent with Marina’s. Reyes was bound over to the district court, and a criminal
information was filed.
         A three-day jury trial was held from May 2 through 4, 2018. Marina’s niece and her niece’s
husband testified that they had heard a fight occurring in Reyes’ bedroom. They were eventually
able to open the bedroom door, where they saw Reyes with one hand around Marina’s neck and
holding a clothes iron in the other. The two witnesses testified that they separated Reyes and
Marina, and as they exited the bedroom, Reyes pulled Marina down to the ground by her hair and
kicked her in the nose. At trial, Reyes testified in his own defense, during which the State was
permitted to describe a police report to the jury that “allege[d Reyes had] committed the criminal
offenses of attempted strangulation, domestic battery, malicious injury to property, and witness


1
 In order to make it easier to distinguish between Mr. and Mrs. Reyes, we have referred to Mrs. Reyes as Marina. No
disrespect is intended to Mrs. Reyes by the use of her first name.


                                                        2
intimidation[ ]” which involved previous charges. The State also elicited testimony at trial that
Reyes was on probation on the night in question, and therefore was prohibited from consuming
alcohol and being present in a bar, which Reyes had been prior to the incident with Marina.
       After the State rested, the district court dismissed count four of the information—malicious
injury to property. The jury convicted Reyes of domestic battery, attempted strangulation, and
aggravated assault. The district court imposed an aggregate sentence of five years fixed, followed
by five years indeterminate. Reyes appealed to the Idaho Court of Appeals, which affirmed his
convictions. See State v. Reyes, No. 46439, 2020 WL 3496329 (Idaho Ct. App. June 29, 2020).
This Court granted Reyes’ petition for review.
                                   II.     STANDARD OF REVIEW
               “When reviewing a case on petition for review from the Court of Appeals
       this Court gives due consideration to the decision reached by the Court of Appeals,
       but directly reviews the decision of the trial court.” State v. Chernobieff, 161 Idaho
       537, 539, 387 P.3d 790, 792 (2016) (quoting State v. Lute, 150 Idaho 837, 839, 252
       P.3d 1255, 1257 (2011)). “This Court is not merely reviewing the correctness of
       the Court of Appeals’ decision; rather, this Court is hearing the matter as if the case
       were on direct appeal from the trial judge’s decision.” Gilpin-Grubb v. State, 138
       Idaho 76, 79, 57 P.3d 787, 790 (2002).
Marsalis v. State, 166 Idaho 334, 458 P.3d 203, 208 (2020).
       “The question of whether evidence is relevant is reviewed de novo, while the decision to
admit relevant evidence is reviewed for an abuse of discretion.” State v. Hall, 163 Idaho 744, 781,
419 P.3d 1042, 1079 (2018) (quoting State v. Shutz, 143 Idaho 200, 202, 141 P.3d 1069, 1071
(2006)).
       To determine if a trial court abused its discretion, this Court considers whether the
       trial court (1) perceived the issue as one of discretion, (2) acted within the outer
       boundaries of that discretion, (3) acted consistently with the legal standards
       applicable to the specific choices available to it, and (4) reached its decision by an
       exercise of reason.
State v. Abramowski, 164 Idaho 857, 860, 436 P.3d 678, 681 (2019) (citing Lunneborg v. My Fun
Life, 163 Idaho 856, 863, 421 P.3d 187, 194 (2018)).
                                           III.    ANALYSIS
       On appeal, Reyes contends that multiple errors occurred during his trial, two of which were
conceded by the State. Because these multiple errors rendered Reyes’ trial unfair, we vacate his
convictions under the cumulative error doctrine.




                                                  3
        A. Errors acknowledged by the State.
        We begin by noting that the State has acknowledged that two substantive errors occurred
at trial. First, the State concedes that it was error for the prosecutor to list previous charges brought
against Reyes during Reyes’ testimony at trial. Second, the State also concedes that “the district
court erred when it allowed the prosecutor to question Reyes about his felony probation and the
probation conditions that he not be present in a bar or drink alcohol.” While acknowledging these
errors, the State maintains they were harmless.
    1. Listing of prior charges
        At trial, Reyes testified in his own defense. On cross-examination by the State, the
prosecutor questioned Reyes regarding a 2015 incident with his wife as follows: “Q. [By
prosecutor]: This is a report from the Caldwell Police Department dated November 8th of 2015. It
alleges you committed the criminal offense[s] of attempted strangulation, domestic battery,
malicious injury to property, and witness intimidation.”
        The State concedes that it was error for the prosecutor to have read aloud the charges from
the 2015 police report involving Reyes in the presence of the jury. Idaho Rule of Evidence 404(b)
prohibits the use of evidence of “a crime, wrong, or other act” “to prove a person’s character.”
I.R.E. 404(b)(1)-(2). Rule 404 clearly aims to prevent a jury from making the impermissible
assumption that if a defendant acted in a certain way in the past, he is likely to have acted
accordingly in the present. See WRIGHT & MILLER, FED. PRAC. & PROC. EVID. § 5243 (2d ed. 2021)
(“When [] jurors convict because the prosecutor shows them many crimes for which the defendant
has not been convicted, this may impair the defendant’s constitutional right to be proven guilty of
the charged crime ‘beyond a reasonable doubt.’ ”) (italics added). Three of the prior allegations
against Reyes were identical to the charges he faced at trial, creating an even greater likelihood
that the jury would infer that he must have acted similarly in the case at bar. As such, the State’s
listing the prior crimes with which Reyes had been previously charged created a high likelihood
of unfair prejudice and was therefore obviously error as conceded by the State.
    2. Probation status
        Also during the State’s cross-examination of Reyes, the following exchange took place:
        Q: On July 16 of 2017[,] you were on felony probation, correct?
        A: Yes.
        Q: So you were not supposed to be in a bar, were you?
        Mr. Prior [defense counsel]: Judge, I’m going to object to relevance.



                                                   4
       THE COURT: Overruled.
       THE WITNESS: Correct.
       Q. [By the prosecutor]: And you were not supposed to be drinking either, were you?
       A: Correct.
       The State concedes “that the district court erred when it allowed the prosecutor to question
Reyes about his felony probation status and the probation conditions that he not be present in a bar
or drink alcohol.” The State also concedes that it was error for the district court to allow the
prosecutor to inquire about Reyes’ status as a probationer. All relevant evidence may be admitted
at trial. See I.R.E. 401, 402. The bar for relevancy is typically low, requiring only that the disputed
evidence have “any tendency to make a fact more or less probable.” I.R.E. 401 (italics added). The
evidence must also constitute a “fact [] of consequence in determining the action.” Id. Simply put,
the State’s introduction of Reyes’ felony probation status and violation of the terms of his
probation did not have any tendency to make it more or less probable that Reyes had harmed
Marina, nor was it a fact of consequence in determining Reyes’ guilt. The evidence was not only
irrelevant, but also spoke to Reyes’ character, something the State sought to (impermissibly)
denigrate throughout the trial.
       While the State had already impeached Reyes by introducing a prior felony conviction, it
attempted to paint him in a further negative light by informing the jury that not only was Reyes on
probation, but also that he was in violation of that probation. In many respects, the State sought to
portray Reyes as someone who could not, or would not, comply with a court order. In other words,
he was someone who was particularly incapable of complying with a court of justice. It is one
thing to show someone has committed a felony. It is another to prove that someone will flaunt the
rules of probation while out in society. There is no justification for this evidence other than to paint
Reyes as a rule breaker; such an act by the State was clearly unfairly prejudicial to Reyes. We next
address errors alleged by Reyes which the State has not conceded.
       B. The district court erred when it determined that Marina was unavailable to testify
          at trial and allowed her preliminary hearing testimony to be read into the record.
       At the preliminary hearing, Marina testified that Reyes had “choked” and “hit” her on the
night in question. Subsequently, at trial, the State sought to declare Marina unavailable so it could
read her preliminary hearing testimony into the record. The State argued that she was unavailable
because it had attempted to serve her with a subpoena several times but had ultimately been unable
to secure her attendance at trial. In support of its argument, the State called four witnesses, each of
whom had attempted to serve Marina with a subpoena in the days preceding the trial.


                                                   5
       After hearing this testimony, the district court heard argument from both the State and
Reyes’ counsel. Reyes’ counsel informed the district court that Marina had been subpoenaed and
was expected to appear and testify for the defense the following day. Reyes’ counsel contended
that Marina was not unavailable because she would be appearing the next day, and the State would
have an opportunity to call her as a witness and cross-examine her. Nonetheless, the district court
found that Marina was unavailable:
               I’ve reviewed [Idaho Rule of Evidence] 804(a)(5), which defines
       unavailability is [sic] the witness is absent from the hearing and the proponent of
       declarant’s statements has been unable to procure declarant’s attendance by process
       or other reasonable means.
              I have reviewed this. It is apparent that Ms. Reyes has been actively
       avoiding the service of process. . . .
              I furthermore don’t think that the State should be required to bear the risk
       of whether or not Ms. Reyes decides to appear tomorrow. And then certainly they
       could cross-examine her on her preliminary hearing testimony, which could be used
       as substantive evidence by the jury if it impeaches her under the rules because it
       was prior sworn testimony. But that would be requiring the State to bear the brunt
       of her failure to appear. And I don’t think that the State should have to do that
       should she not appear or have to take that risk should she not appear.
              For purposes of 804(a)(5), this Court does find that the declarant is
       unavailable. The Court further finds that declarant’s previous testimony was in this
       very same case. There was a chance for cross-examination of the declarant or of the
       witness and a full cross-examination of the witness. And the Court finds that the
       witness by actively avoiding service of process now is unavailable pursuant to Rule
       804(a)(5). Will allow the State to present her preliminary hearing transcript.
Marina’s preliminary hearing testimony was then read to the jury.
       The next day, Marina appeared to testify as a result of having been served with a defense
subpoena. The district court informed counsel that it intended to appoint a public defender to
represent her. The district court was concerned that she would perjure herself if she testified for
the defense, given her preliminary hearing testimony. After consulting with a public defender,
Marina took the stand and invoked her Fifth Amendment right against self-incrimination.
       On appeal, Reyes argues that Marina was not unavailable within the meaning of Idaho Rule
of Evidence 804(a)(5) because she was expected to testify the next day and was under defense
counsel’s subpoena to appear. Reyes asserts that there “was nothing stopping the State from calling
Ms. Reyes in its case-in-chief when she showed up at court the next day.” Reyes further contends
that the district court’s decision to declare Marina unavailable “surely contributed to the verdict.”



                                                 6
Reyes also asserts that the district court improperly allowed Marina to invoke her Fifth
Amendment privilege.
        In response, the State argues that Idaho Rule of Evidence 804(a)(5) only requires that it
make a good faith effort to obtain a witness’s attendance at trial. The State contends it made a good
faith effort to obtain Marina’s presence at trial because it attempted four times to serve her with a
subpoena for the correct trial date. Additionally, the State asserts that “the second requirement [of
the rule] is only that ‘the statement’s proponent has not been able, by process or other reasonable
means, to procure . . . the declarant’s attendance.’ ” (Italics in original.) The State also notes Reyes’
argument that the district court erred when it permitted Marina to invoke the Fifth Amendment
was not objected to below, and therefore cannot be considered for the first time on appeal. (Citing
State v. Gonzalez, 165 Idaho 95, 99, 439 P.3d 1267, 1271 (2019)).
        Reyes counters by first pointing out that “[m]erely avoiding service of process . . . does not
make a witness unavailable.” Reyes contends that because Marina was under a defense subpoena
to appear to testify before the State rested, she was not unavailable as defined by Idaho Rule of
Evidence 804(a)(5)(A).
        “The determination of whether a witness is unavailable, such that preliminary hearing
testimony is admissible, is evidentiary in nature. Evidentiary decisions are reviewed under an
abuse of discretion standard.” State v. Anderson, 162 Idaho 610, 617, 402 P.3d 1063, 1070; see
also Lunneborg, 163 Idaho at 863, 421 P.3d at 194. “In determining unavailability, ‘[t]he district
court’s factual finding must be supported by substantial and competent evidence.’ ” State v. Lopez-
Orozco, 159 Idaho 375, 381, 360 P.3d 1056, 1062 (2015) (quoting State v. Richardson, 156 Idaho
524, 531, 328 P.3d 504, 511 (2014)).
        “It is the proponent of the testimony that has the burden to establish unavailability.”
Anderson, 162 Idaho at 616, 402 P.3d at 1069 (citing State v. Perry, 144 Idaho 266, 269, 159 P.3d
903, 906 (Ct. App. 2007)). “The lengths to which the prosecution must go to produce a witness is
a question of reasonableness.” Id. at 617, 402 P.3d at 1070 (quoting Burns v. Clusen, 798 F.2d
931, 937 (7th Cir. 1986)).
                Idaho Rule of Evidence 804(b)(1) provides an exception to the hearsay rule
        where a witness is unavailable at trial. It allows for the admission of former
        testimony where: (1) the witness is unavailable; and (2) “the party against whom
        the testimony is now offered . . . had an opportunity and similar motive to develop
        the testimony by direct, cross, or redirect examination.”



                                                   7
Lopez-Orozco, 159 Idaho at 381, 360 P.3d at 1062 (quoting I.R.E. 804(b)(1)). “A declarant is
considered to be unavailable as a witness if the declarant: . . . is absent from the trial or hearing
and the statement’s proponent has not been able, by process or other reasonable means, to procure
. . . the declarant’s attendance.” I.R.E. 804(a)(5)(A) (italics added).
       As a preliminary matter, we will not consider Reyes’ argument that his wife was
erroneously allowed to invoke the Fifth Amendment because Reyes did not raise this argument in
the trial court, despite having the opportunity to do so. See Gonzalez, 165 Idaho at 99, 439 P.3d at
1271. Next, we conclude that the district court abused its discretion in declaring Marina
unavailable. First, the State had not rested its case at the time it sought to declare Marina
unavailable. The State sought to declare Marina unavailable on the second day of trial, to which
the district court agreed. Marina’s preliminary hearing testimony was then read to the jury. On the
third day of trial, Marina appeared pursuant to a defense subpoena. At this point, the State still
planned to call an additional witness and had not rested. The district court was aware that Marina
had been subpoenaed to appear on the third day of trial. Rather than prematurely declaring Marina
unavailable on the second day of trial, the district court should have declined to rule on her
availability until it was clear the State would be unable to call her during its case-in-chief.
Regardless of who was able to serve Marina with a subpoena, she appeared on the third day of
trial, and nothing would have prevented the State from calling her as a witness prior to resting its
case. The State did not prove that she was “absent from the trial,” particularly in light of the fact
she appeared at the trial. I.R.E. 804(a)(5)(A).
       Additionally, we are unpersuaded that the State made reasonable efforts to secure Marina’s
attendance at trial. The State contends that Marina was evading service, yet it had previously been
able to serve her for an incorrect trial date. Although the district court acknowledged that there
was confusion surrounding two potential trial dates, we conclude that the State could—and
should—have served her for both potential trial dates at the same time. Once the alternate date
became apparent, Marina could have been released from the unneeded date. Further, the State’s
failure to serve Marina was cured by the defense’s ability to serve her for the proper trial date. A
determination of availability cannot rest solely on which party is able to secure service of process.
At the end of the day, Marina presented in court before the State rested its case. The district court
should have declined to rule on her availability until it determined whether she would comply with
the defense’s subpoena. The State still had the opportunity to call Marina to the stand after the



                                                   8
district court determined she was unavailable. Thus, the district court’s determination that Marina
was unavailable on the second day of the trial was premature and erroneous.
       C. The prosecutor’s comment that Marina was “probably scared” to testify at trial
          was improper.
       During the State’s closing argument, the prosecutor argued that Marina may not have
testified because of her fear of Reyes: “Certainly, Marina is probably scared.” Reyes’ counsel
objected, to which the district court impliedly overruled the objection by merely responding, “It’s
argument.”
       On appeal, Reyes alleges that the prosecutor committed misconduct when she “invited the
jury to infer facts which she knew to be false and put facts not in evidence before the jury.” Instead,
Reyes contends that the actual reason Marina did not testify was because the district court “sua
sponte appointed [her] a lawyer to warn her not to perjure herself,” and she took that advice and
invoked her Fifth Amendment right.
       In response, the State asserts that the prosecutor did not engage in misconduct during her
closing argument because the statement at issue was based on the evidence. Further, the State
contends, attorneys are afforded “considerable latitude” in closing arguments. (Quoting State v.
Alwin, 164 Idaho 160, 169, 426, P.3d 1260, 1269 (2018).) Specifically, the State argues that “the
prosecutor’s comment that Marina was ‘probably scared’ to testify about the abuse in ‘a room full
of strangers’ was based on the evidence and reasonable inferences that could be drawn from the
evidence.” The State urges that, when read in context, the comment that the victim was scared
“referred only to [her] fear of telling strangers about her abuse and not to [her] fear of Reyes.”
       This Court has examined claims of prosecutorial misconduct as follows:
                [W]hen an objection to alleged prosecutorial misconduct is raised at trial,
       we use a two-part test to determine whether the misconduct requires reversal. See,
       e.g., State v. Reynolds, 120 Idaho 445, 448, 816 P.2d 1002, 1005 (Ct. App. 1991).
       First, we ask whether the prosecutor’s challenged action was improper. State v.
       Romero–Garcia, 139 Idaho 199, 202, 75 P.3d 1209, 1212 (Ct. App. 2003). If it was
       not, then there was no prosecutorial misconduct. Id. If the conduct was improper,
       we then consider whether the misconduct “prejudiced the defendant’s right to a fair
       trial or whether it was harmless.” Id. The defendant carries the burden of proving
       prejudice. State v. Wright, 97 Idaho 229, 232, 542 P.2d 63, 66 (1975). When a
       defendant is unable to demonstrate prejudice, the misconduct will be regarded as
       harmless error. State v. Garcia, 100 Idaho 108, 111, 594 P.2d 146, 149 (1979).
State v. Severson, 147 Idaho 694, 716, 215 P.3d 414, 436 (2009).




                                                  9
        We acknowledge that “ ‘[t]here is considerable latitude in closing argument, and both sides
are entitled to discuss fully, from their respective standpoints, the evidence and the inferences that
should be drawn from it.’ ” State v. Miller, 165 Idaho 115, 122, 443 P.3d 129, 136 (2019), reh’g
denied (June 12, 2019) (quoting State v. Alwin, 164 Idaho 160, 169, 426 P.3d 1260, 1269 (2018)).
“Moreover, ‘in reviewing allegations of prosecutorial misconduct the Court must keep in mind the
realities of trial. A fair trial is not necessarily a perfect trial.’ ” Id. at 123, 443 P.3d at 137 (quoting
State v. Lankford, 162 Idaho 477, 494, 399 P.3d 804, 821 (2017)).
        We have previously noted that “[p]rosecutorial misconduct occurs when the State ‘attempts
to secure a verdict on any factor other than the law as set forth in the jury instructions and the
evidence admitted at trial, including reasonable inferences that may be drawn from that
evidence.’ ” Miller, 165 Idaho at 122, 443 P.3d at 136 (quoting State v. Bernal, 164 Idaho 190,
196, 427 P.3d 1, 7 (2018)). “[T]he prosecutor has a duty to avoid misrepresentation of the facts
and unnecessarily inflammatory tactics.” Id. “Inflammatory comments are comments which are
‘calculated to inflame the minds of jurors and arouse passion or prejudice against the defendant,
or [are] so inflammatory that the jurors may be influenced to determine guilt on factors outside the
evidence.’ ” Id. at 123, 443 P.3d at 137 (quoting State v. Sheahan, 139 Idaho 267, 280, 77 P.3d
956, 969 (2003)).
        The prosecutor engaged in prosecutorial misconduct when she commented that Marina was
“probably scared” to testify due to her alleged fear of Reyes. The prosecutor’s closing argument
in this case was an attempt to portray Marina as fearful of Reyes simply because she did not testify
at trial. This was not the first comment by the State made in the presence of the jury concerning
the purported reason that Marina did not testify at trial. The State made persistent efforts
throughout the course of the trial to present Marina as fearful of Reyes, despite the fact that
evidence to that effect was not elicited at trial. No facts in evidence suggested that she refused to
testify because she feared Reyes. The prosecutor’s statement that Marina was “probably scared”
of Reyes was inflammatory in that the jury was “influenced to determine guilt [based] on factors
outside the evidence.” Miller, 165 Idaho at 123, 443 P.3d at 137 (citations omitted). Therefore,
this statement was improper and constituted prosecutorial misconduct.
        D. The district court did not abuse its discretion in allowing the State to ask why
           Marina’s niece asked officers to lie about who called 911.
        Marina’s niece testified at trial about what she observed on the night of the incident. During
the State’s direct examination of her, the following exchange took place:


                                                    10
        Q: [Okay], when you spoke with law enforcement on July 16th of 2017, did you
        ask them to tell the defendant that the neighbors had called the police?
        A: Yes.
        Q: Why did you ask them to tell [Reyes] that the neighbors called the police?
        [Defense counsel]: Judge, I’m going to object. It’s irrelevant.
        [The State]: Your Honor, I think it goes to motive or bias, which I assume [the]
        defense is going to attack.
        [Defense counsel]: Then it goes to speculation then if she doesn’t know I’m going
        to attack it or not.
        THE COURT: Overruled. I will allow it.
        Q. [By the prosecutor]: You can answer that question[.]
        A: Can you repeat it, please.
        Q: Why did you asked the police to tell the defendant that the neighbors had called
        instead of you?
        A: Because then my aunt won’t talk to me anymore.
        Q: Is Marina talking to you at this point in time?
        A: No.
        On appeal, Reyes argues that this evidence was irrelevant to proving whether Reyes
committed the charged conduct. Further, Reyes argues that evidence is only relevant for the
purpose of rehabilitating a witness “after the witness’s credibility has been attacked.” (Citing State
v. Ellington, 151 Idaho 53, 62, 253 P.3d 727, 736 (2011)). Thus, Reyes argues, this evidence was
not “properly admitted to rebut a supposed anticipated attack on Marina’s credibility as argued by
the State.”
        In response, the State notes that Reyes’ counsel only objected to the prosecutor’s second
question as to why she requested that law enforcement officers lie about who dialed 911 and failed
to object to the first question of whether she had made the request at all. The State next asserts that
it was permitted to “draw the sting” of the victim’s niece’s testimony by “adopting a strategy of
full disclosure” on direct-examination. “The prosecutor first elicited—without objection—the
damaging testimony that [the victim’s niece] had asked the police to lie about circumstances
related to the alleged abuse. The prosecutor then drew the sting of that testimony by having [her]
explain her request to the jury.”
        The State distinguishes the facts of State v. Ellington, relied upon by Reyes, noting that it
“did not try to support [her] credibility before an attack; it first attacked [her] credibility by eliciting
that she asked police to lie about circumstances surrounding the abuse, and then, only after that
attack, the [S]tate drew the sting using [her] explanation that she made the request to protect her
relationship with [the victim.]”



                                                    11
        “Evidence is relevant if: (a) it has any tendency to make a fact more or less probable than
it would be without the evidence; and (b) the fact is of consequence in determining the action.”
I.R.E. 401. Relevant evidence is generally admissible. I.R.E. 402.
        Even relevant evidence may be excluded by the district court if “its probative value
        is substantially outweighed by a danger of . . . unfair prejudice[.]” I.R.E. 403. “In
        other words, evidence should be excluded if it invites inordinate appeal to lines of
        reasoning outside of the evidence or emotions which are irrelevant to the decision
        making process.” State v. Rhoades, 119 Idaho 594, 604, 809 P.2d 455, 465 (1991).
Garcia, 166 Idaho at 670, 462 P.3d at 1134.
        The district court did not abuse its discretion in overruling Reyes’ objection to the State’s
question regarding why Marina’s niece asked officers to lie. The State’s inquiry into Marina’s
niece’s reason for asking officers to lie about who called the authorities was relevant pursuant to
Idaho Rule of Evidence 401. There was no danger of unfair prejudice to Reyes, nor was it
impermissible for the State to attack its own witness’s credibility before allowing the witness to
explain her reason for lying. See Hayes, 166 Idaho at 656, 462 P.3d at 1120 (“Idaho Rule of
Evidence 607 states that ‘[a]ny party, including the party that called the witness, may attack the
witness’s credibility.’ ”).
        E. In the aggregate, the errors at Reyes’ trial rendered the trial unfair.
        “Under the doctrine of cumulative error, a series of errors, harmless in and of themselves,
may in the aggregate show the absence of a fair trial. However, a necessary predicate to the
application of the doctrine is a finding of more than one error.” State v. Adamcik, 152 Idaho 445,
483, 272 P.3d 417, 455 (2012) (quoting State v. Perry, 150 Idaho 209, 230, 245 P.3d 961, 982
(2008)). “The presence of errors, however, does not by itself require the reversal of a conviction,
since under due process a defendant is entitled to a fair trial, not an error-free trial.” State v.
Johnson, 163 Idaho 412, 428, 414 P.3d 234, 250 (2018) (quoting State v. Moore, 131 Idaho 814,
823, 965 P.2d 174, 183 (1998)).
        In this case the district court committed four errors, two of which have been conceded by
the State: (1) permitting the prosecutor to list prior charges against Reyes to the jury, (2) permitting
the prosecutor to elicit testimony that Reyes was both on felony probation and in violation of the
terms of that probation on the night of the incident, (3) determining that Marina was unavailable
to testify at trial under Idaho Rule of Evidence 804(a)(5)(A), and (4) allowing the prosecutor to
argue that the reason Marina did not testify was because she was “scared” of Reyes. “Viewing
these errors in relation to the totality of the evidence presented at trial,” it is apparent that the State


                                                    12
continually attempted, by improper and inflammatory means, to paint Reyes in a negative light to
the jury. State v. Moore, 131 Idaho 814, 823, 965 P.2d 174, 183 (1998). “As public officers,
prosecutors have a duty to ensure that defendants receive fair trials. In carrying out this duty, a
prosecutor must ‘guard against anything that would prejudice the minds of the jurors, and tend to
hinder them from considering only the evidence introduced.’ ” State v. Abdullah, 158 Idaho 386,
440, 348 P.3d 1, 55 (2015) (quoting State v. Severson, 147 Idaho 694, 715, 215 P.3d 414, 435
(2009) (internal citations omitted)). “[Prosecutors] should not exert their skill and ingenuity to see
how far they can trespass upon the verge of error, because generally in so doing they transgress
upon the rights of the accused.” State v. Lankford, 162 Idaho 477, 494, 399 P.3d 804, 821 (2017)
(quoting State v. Christiansen, 144 Idaho 463, 469, 163 P.3s 1175, 1181 (2007)).
       In reviewing the trial record, a pattern of unfair tactics by the team of prosecutors in this
case is evident. The prosecutors did not uphold their duty to ensure that Reyes received a fair trial,
and such conduct will not be condoned by this Court. These errors, when taken together, were of
“such magnitude” that Reyes was denied a fair trial. Id. Because we find that Reyes is entitled to
a new trial under the cumulative error doctrine, we need not determine whether any error
individually denied Reyes a fair trial.
                                          IV.    CONCLUSION
       For the reasons discussed, Reyes’ convictions are vacated, and the case is remanded for a
new trial.
       Chief Justice BEVAN, Justices, BRODY, MOELLER and BURDICK CONCUR.




                                                 13